Exhibit 24.1 POWER OF ATTORNEY The undersigned, each being an officer or director, or both, as the case may be, of Manor Care, Inc., a Delaware corporation (the “Company”), hereby constitute and appoint Richard A. Parr II the true and lawful attorney-in-fact of the undersigned, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any or all amendments, including without limitation post-effective amendments, to any or all of the registration statements listed below, which registration statements have been previously filed by the Company with the Securities and Exchange Commission, and to file or cause to be filed the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact full power and authority to do and perform each and every act and thing requisite, necessary or advisable to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorney-in-fact or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Form Registration Number S-3 333-136651 S-3 333-129107 S-8 333-117647 S-3 333-107481 S-8 333-102248 S-8 333-67592 S-8 333-93575 S-8 333-93573 S-8 333-81833 S-8 333-64235 S-8 333-64181 S-8 33-87640 S-8 33-83324 S-8 33-48885[*] S-8 33-44257 [*] This Form S-8 Registration Statement subsequently was assigned Registration Number 33-50830 by the Securities and Exchange Commission. Signature Title Date /s/ Mary Taylor Behrens Director November 5, 2007 Mary Taylor Behrens /s/ Steven M. Cavanaugh Vice President and Chief Financial Officer (Principal Financial Officer) November 5, 2007 Steven M. Cavanaugh /s/ Joseph F. Damico Director November 5, 2007 Joseph F. Damico /s/ Stephen L. Guillard Executive Vice President and Chief Operating Officer; Director November 5, 2007 Stephen L. Guillard /s/ William H. Longfield Director November 5, 2007 William H. Longfield /s/ Spencer C. Moler Vice President and Controller (Principal Accounting Officer) November 5, 2007 Spencer C. Moler /s/ Paul A. Ormond Chairman of the Board and Director; President and Chief Executive Officer (Principal Executive Officer) November 5, 2007 Paul A. Ormond /s/ John T. Schwieters Director November 5, 2007 John T. Schwieters /s/ Richard C. Tuttle Director November 5, 2007 Richard C. Tuttle /s/ Gail R. Wilensky Director November 5, 2007 Gail R. Wilensky /s/ Thomas L. Young Director November 5, 2007 Thomas L. Young
